Title: To James Madison from Albert Gallatin, 15 November 1803
From: Gallatin, Albert
To: Madison, James



Sir
Treasury Dept. 15th Nover. 1803
It appears by a letter from Messrs. Baring dated 9th Augt. last that they were in advance for St. 4263.12.5. on account of the British treaty fund. This arose from a considerable payment made by those gentlemen to defray the one half of the contingent expences of the board of Commissioners. I wish to be informed whether it is your intention that measures be taken to remit that sum to them, or whether you think it more eligible to wait some time under an expectation that the British Govt. will repay there the half of the expences incurred under the 6th Art. of the treaty which have been advanced at Philada. by the Government of the United States. I have the honour to be with sentiments of the highest respect Sir Your obedt. Servt.
Albert Gallatin
 

   
   RC (DNA: RG 59, ML).



   
   In their 9 Aug. 1803 letter, the Barings also noted that they were debtors to the U.S. for over £880 on the diplomatic, Barbary treaty, claims prosecution, and seamen’s fund accounts (Papers of Gallatin [microfilm ed.], reel 8).



   
   For the issue of payment of the expenses of the commissioners under the Jay treaty, see JM to Christopher Gore, 6 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:483–84 and n. 4).


